   Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 1 of 44


                                                                                                        RECJVED
Mandi Marie Funk                                                                                             APRi     2019
10202 Barron Field                                                                                  CLERK. U.S DIGi    r CLERK
                                                                                                                      OF TEXAS
San Antonio, Texas 78245
April 1, 2019
                          IN THE UNITED STATES FEDERAL DISTRICT
                                COURT FOR THE DISTRICT OF TEXAS


           Mandi Marie Funk                                        Request for Jury Trial
           Plaintiff                                Reserve the Right To Amend
                Vs.
  Oscar L. Cantu Jr,
Law offices of Oscar Cantu               SA1                    ase
                                                                   ç A 0327                                    0G
         Carmen Romo
Unknown Associates of




     5.5 MILLION DOLLAR CIVIL LAWSUIT FOR NON- JUDICIAL WRONGFUL
                                                  FORECLOSURE
                       "Cujusque Rd Potissima Pars"][The Principle Part Of Everything Is In The Beginning]

Mandi Marie Funk, proceeding in propia persona, and files civil lawsuit for wrongful
foreclosure on the property located at 10202 Barron Field San Antonio, Texas 78245. I
have reserved my rights under the UCC 1-308, formally 1-207, and demand the statutes
used in this court be construed in harmony with Common Law. The code is
complimentary to the common law, which remains in force, except where displaced by
the code. A statute should be construed in harmony with the common law, unless there is
a clear legislative intent to abrogate the common law. The code was written as not to
abolish the common law entirely. I was not involved with an international maritime
contract, so in good faith, I deny that such a contract exists, and demand the court


                                                               1
                                                     WrontIiI Foreclosure
   Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 2 of 44




proceed under Common Law Jurisdiction. I'm only aware of two jurisdiction the court
can operate under as per the Constitution, and those jurisdiction are Common Law, and
Admiralty Jurisdiction. If the court chooses to proceed under Admiralty Jurisdiction, I'
will need the court to inform me where I' can find the rules of procedures for admiralty
jurisdiction for my review, to avoid a violation of my due process, which will result in a
civil claim against the court for obstruction of the administration of justice. Plaintiff
States the exact accounting of the accounting entries are not provided because the
original promissory note was bundled and sold in the securitization process. The Original
Promissory note that evidences the alleged debt was never provided in the foreclosure
paperwork to verify a loan was made. The promissory note includes the interest rate, the
payment amounts and terms, it will have the signatures of the parties to the contract, and
the buyer's promise to pay the lender the amount borrowed plus interest. The wrongful
foreclosure is Void, as it did not contain the legal documents to verify a loan;the terms,
amount loaned, or any documentation signed by the lender to verify a loan was provided
to the plaintiff. There is no admissible evidence to verify the lender signed a contract to
provide a loan. The mere fact the lender accepted the borrower's name on the lien to the
property will prove the borrower owned the property free and clear. The plaintiff is
properly claiming the foreclosure is "Void" due to the fact the wrong beneficiary
executed the power of sale clause without standing. Plaintiff demands that his Pro se status
be recognized, and treated by the Court as The United States Supreme Court, and US District
Courts have held such status be recognized and treated. "A pro se litigant's pleadings are to be
construed liberally and held to a less stringent standard than formal pleadings drafted by
lawyers". Homes v. Kerner, 404 U.S. 519, 520-21, 92 S. Ct. 594,30 L.Ed.2d 652 (1972); see
also Estelle v. Gamble, 429 U.S. 97, 106, 97 S. Ct. 285, 292, 50 L.Ed.2d 251 (1976); Gilliban v.
Shillinger, 872 F.2d 935, 938 (10th Cir.1989). "We hold pro se pleadings to a less stringent
standard than pleadings drafted by attorneys and construe them liberally". Tannenbaum v.
United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam). The exact accounting of the
accounting entries are not provided because the original promissory note was bundled and sold in
the securitization process.



                                                   2
                                          Wrongful Foreclosure
  Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 3 of 44




                                             Jurisdiction:

The Constitution and 28 U.S.C.    §   1332 vest federal courts with jurisdiction to hear cases that
"arise under" federal law. The Constitution vests federal courts with the authority to hear cases
"arising under the Constitution [or] the Laws of the United States." U.S. Const. art III, § 2.
Congress vests federal district courts with subject-matter jurisdiction over cases involving
questions of federal law: "The district courts shall have original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States." 28 U.S.C.   §   1331.

                                      FACTS OF THE DISPUTE:

a. The fact the defendant's filed wrongful foreclosure lawsuit in State court against the plaintiff
will verify the defendant's contracted to provide a loan to the plaintiff, and the defendant's owed
a legal duty to the plaintiff.

b. The defendant's duty was breached because they never provided a loan to the plaintiff.

e. The alleged loan was an exchange, of the plaintiffs signed promissory note for electronic
credits from Federal Reserve.

d. Promissory Notes and other commercial instruments are legal tender and financial assets to the
originator and a liability to the lender. UCC §1-201(24), §3-104, §3-306,'3-105, UCC §8-102
(7), (9), (15), (17), §8-501, §8-503, §8-511, UCC §9-102(9), (11), (12)(B), (49), (64), 12 USC
1813(1)(1).

e. The defendant's accounting records will show the corporation has an offsetting liability to the
homeowner pursuant to FAS 95, GAAP and Thrift Finance Reports (TFR), and the alleged loan
was always an asset to the defendant's.

f. These records include: a. FR 2046 balance sheet, b. 1099-OlD report, c. S-3/A registration
statement, d. 424-B5 prospectus and, e. RC-S & RC-B Call Schedules.

g. The corporation never registered the commercial instrument because they knew it was a
financial asset to the debtor, and there was a breach.

h. The breach of contract has damaged the plaintiff in the following manner, and plaintiff is
demanding compensatory damages to reimburse the plaintiff for costs associated with the injury.


                                                      3
                                             Wrongful Foreclosure
   Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 4 of 44




All of the monthly payments made ona fake loan plus interest for the number of year's payments
were made, legal expenses. Three filed Bankruptcy cases totaling $930.00. Attorney fees and escrow paid to for first hired Attorney
$7100.00. Attorney fees paid to second hired Attorney $4100.00.   $400 in consultation fees with Attorneys. Theft of
equity in the form of Attorney co-conspirating with Defendants and disposing of, manipulating
signed monthly payments receipts. made to Carmen Romo totaling no less than $18000.00. Theft
in the form of Defendant's claim that the $10000.00 deposit was not fully paid. The amount
Plaintiff, Mandi Marie Funk has receipts left after the theft showing payments made totaling
$90457.00 A complete total of $130987.00 that was intentional and excessively reckless. The
Substitute Trustee Sale was done without proper authority due to The Appointment of Trustee
was filed after the sale / auction. The sale/auction being held on March 5 2019 and the
Appointment of Substitute Trustee being filed into Bexar County Property Records on March 8
2019, infact creating a defective sale

j. The plaintiff also has other claims for relief because he will prove there was or a conspiracy to
deprive him of property without the administration of justice, in violation of plaintiff's due
process of law under Title 42 U.S.C. 1983 (Constitutional injury), 1985 (Conspiracy) and 1986
("Knowledge" and "Neglect to Prevent" a U.S. Constitutional Wrong). Further more the sale
/auction price Ibid for the property 10202 Barron Field San Antonio, Texas 78245 also known as
Lot 62 Block 12 Heritage Park Subdivision Unit-6 is grossly underbid compared to the grossly
inflated Bexar County Appraisal Value of the property with sure intent to procure a hopeful /
alleged deficiency against Mandi Marie Funk, revealing a scheme for Profit and wrongful
foreclosure. The Trustee Notice of Substitute Trustee Sale, The Appointment of Substitute
Trustee, The Trustee Deed all contain a legal description that does not match the legal
description on the Wrap Around Warranty Deed and the legal description on the Wrap Around
Deed of Trust causing the sale of property which was purchased on bid credits by Cannen Romo,
in fact a wrongful foreclosure.

k. Under Title 18 U.S.C.A. 241 (Conspiracy), violators "shall be fined not more than $10,000 or
imprisoned not more than ten (10) years or both." The foreclosing party lacked standing to
foreclose because he did not have legal authority to execute the power of sale clause in the deed
of trust, and therefore the "Notice of Notice of Default and Election To Sell" document has a



                                                                     4
                                                           Wrong lii Foreclosure
     Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 5 of 44




"Fatal Defect" which robbed the legal system of Jurisdiction and the Non       Judicial foreclosure
is unlawful.

1.   The legal Trustee is the only person who has standing to execute the power of sale clause in the
deed of trust. In this case there is no legal trustee because the promissory note and deed of trust
was never registered into the trust, because it was bundled and sold during the securitizing
process.

m. The deed of trust states the repayment of the debt is evidenced by the "NOTE," however the
"Original" note was not filed in the record or included in the notice of notice of default and
election to sell document.

n. Without that Note, the defendants cannot verifr there was any debt.

o. It is well known in the legal community atrust deed is always used together with
a promissory note that sets out the amount and terms of the alleged loan.

p. The deed of trust, and the promissory note must always be together, and without the note and
the loan accounting entries, the attorney has failed to prove there was any debt, another fatal flaw
to the wrongful foreclosure.

Plaintiff's claims are brought forward Under Common Law:



                                     Elements for Common Law:

1.   Controversy (The listed defendants)

2. Specific Claim (wrongful foreclosure)

3. Specific Remedy Sought by Claimant (5.5 million dollars)

4. Claim Must be Sworn To (Affidavit of Verification attached), and I will verify in open court
that all herein be true.

                                             I. PARTIES:

I .1 Mandi Marie Funk is a resident    of Bexar County, Texas.


                                                     5
                                            Wrongilil Forectosure
  Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 6 of 44




1.2 First Franklin, Wells Fargo Home Mortgage, JP Morgan Chase Bank N.A. does business in
the state of Texas and at relevant times serviced a loan acquired by Carmen Romo, Carmen
Romo and Associates yet to be named and ultimately by the Federal National Mortgage
Association.

1.3 The Romos associates and     / Oscar Cantu are believed to be a law firm corporation operated
from Texas and California and is in the business of conducting non-judicial foreclosures in Bexar
County, Texas.

II. FACTUAL ALLEGATIONS AND FIRST CLAIM: BREACH OF CONTRACT

2.1 On or about the plaintiffs, Dec 22, 2011 Mandi Marie Funk purchased a home and obtained
a mortgage loan, in the format of seller financing, from Carmen Romo, in the approximate
amount $85500.00 aquiring a $10000.00 deposit. The first signed contracts were to spread the
payments over 360 months with a title company Mission Title (Lucinda Sullivan) no balloon
payment. At the closing held at West and West Attorneys Office in San Antonio Texas Mandi
Marie Funk was told the papers are all the same and to sign. Three weeks later Mandi Marie
Funk received closing documents in the mail from West and West Attorneys / Stewart Title
Company / Carmen Romo that contained fmancing for 5 years and a balloon payment.

2.2 The plaintiff was never provided a loan, plaintifFs signed promissory note was the source of
the electronic credits claimed to be a loan to plaintiff.

2.3 The alleged loan was created with plaintiff's signature because all commercial instruments
such as promissory notes, credit agreements, bills of exchange and checks are defined as legal
tender, or money, by the statutes such as 12 USC 1813(l)(1), UCC § 1-201(24), §3-104, §8-
102(9), §9-102(9), (11), (12)(B), (49), (64).

2.4 These statutes define a promissory note or security to be negotiable (sellable) because it
is a financial asset. This is necessary because contracts requiring lawful money are illegal
pursuant to Title 31 USC §5118(d) (2). All debts today are discharged by promises to pay in
the future.

2.5 Federal Reserve notes are registered securities and promises to pay in the future. They are
secured by liens on promissory notes of collateral owned by real people.


                                                     6
                                            Wrongibi Foreclosure
 Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 7 of 44




2.6 The statutes do not provide the Federal Reserve Corporation a monopoly on promissory
notes, as debt collectors insist.

2.7 Plaintiffs signature created the promissory note in dispute, and it was sold to the Federal
Reserve in exchange for plaintiff's signed note.

2.8 Plaintiff's promissory note never became a registered security, and a financial asset that can
be negotiated because for a commercial instruments to be legal tender, they must be secured by a
maritime lien on a prepaid trust account recorded at the county and registered on a UCC 1. It then
becomes a registered security and a financial asset that can be negotiated.

2.9 The defendant's further complicated the fraudulent process by selling their payables to
another entity to remove it from their balance sheet.

3.0 This is called securitization or off-balance sheet financing. No loan was provided to the
plaintiff, and the defendant's failed to file evidence on the record to prove a contract existed.

3.1 The original contract and an accounting of the loan entries was never filed in the wrongful
foreclosure case that was filed against plaintiff's property.

3.2 The Attorney who signed the "notice of default" document to execute the power of sale
clause did not have standing, and therefore notice of default has a fatal flaw, and the foreclosure
judgment must be vacated and this claim gtanted for the full amount demanded.

                                    III. SCHEME TO DEFRAUD:

3.1 The contract should be rescinded because the defendant did not provide full disclosure, the
contract is extremely deceptive and unconscionable, In re Pearl Maxwell, 281 B.R. 101

3.2 The Truth in Lending Act, Regulation Z, 12 CFR §226.23, states that the security agreement
signed with a lender can be rescinded if they have not provided the proper disclosures. The
original debt was actually zero because the Plaintiffs financial asset was exchanged for FED's
promissory notes in an even exchange.

3.3 Promissory Notes and other commercial instruments are legal tender and financial assets to
the originator and a liability to the lender. If a security interest in the note is perfected, by
recording it on a lien as a registered security, the maker or originator becomes an entitlement


                                                     7
                                            Wrongful Foreclosure
     Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 8 of 44




holder in the asset. But the defendant's do not understand that they have this liability
because most people are unaware of it.

a.       UCC §1-201(24), §3-104, §3-306, §3-105,

b.       UCC §8-102 (7), (9), (15), (17), §8-501, §8-503, §8-511

         UCC §9-102(9), (11), (12)(B), (49), (64)

d.       12 USC 1813(l)(1)

3.4 The defendant's records will show the defendants have an offsetting liability to the plaintiff
pursuant to FAS 95, GAAP and Thrift Finance Reports (TFR).

These records include:

a. FR 2046 balance sheet,

b. 1099-OlD report,

c. S-3/A registration statement,

d. 424-B5 prospectus and

e. RC-S & RC-B Call Schedules

3.5 The defendant's never registered the plaintifFs signed promissory note (commercial
instrument), because they know it is showing as a financial asset on their books.

3.6 The defendant's did not register the promissory note to establish a security interest in the
financial asset to take the position of a secured creditor.

3.7 The promissory note is not listed on a maritime lien against the prepaid trust account and
filed with the county recorder and put on a UCC 1.

a. §8-102(13), §9-203; §9-505, §9-3 12

b. 46 USC   §3 1321, 31343,     46 CFR 67.250, §9-102(52), §9-3 17, §9-322

3.8 Plaintiff demanded the original foreclosure claim to be set off for recoupment, and to have
the assets cancel out the liabilities according to:



                                                      8
                                            Wrongful Foreclosure
  Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 9 of 44




a. FAS 140, §3-305, §3-601, §8-105, §9-404

3.9 It is a violation of both State and Federal law for a bank to sell an unregistered note that is a
security that violation provides a right to rescission of the contract pursuant to Statutes.

                               IV. DETRIMENTAL RELIANCE:

Detrimental reliance is a legal concept under the law of contracts. Ordinarily, a valid contract
requires a proper exchange of consideration between the parties.

The plaintiff alleges facts establishing detrimental reliance:

4.1 The wrongful foreclosure case (that is the result of these claims) filed against the plaintiff in
State Court will verify a. A promise was made between the parties. b. The plaintiff reliance on
the promise was reasonable or foreseeable. c. There was actual and reasonable reliance on the
promise. d. The reliance was detrimental. Injustice can only be prevented by enforcing the
promise

4.2 The plaintiff signed a lien against his property in return for a loan and no loan was ever
provided.

4.3 The plaintiff was tricked into repaying $601 .01/plus $252.62 a month plus Mandi Marie
Funk was double charges for taxes for 5 years and 7 months, and paid for insurance to Carmen
Romo to Carmen Rombs control; of the insurance. National Lloyds Insurance Declarations page
first seen Sept 2017, emailed to Mandi Marie Funk is a fraud, a scheme for the insurance only
covered a one story house, the subject property is a two story house. Later in "discovery" for
case 2017C122565 MANDI FUNK v CARMEN ROMO in Bexar County District Court 288, the
insurance policy Carmen Romo was charging Mandi Funk for every month was held at the same
insured value of $77000.00 every year from 2012 tlmi 2017, this information was supplied by
the Defendants , this all occurring when there was never any loan provided.

4.4 Plaintiff Mandi Marie Funk has attempted to contact, gain rightful information about the
accounting on the "loan" , to further assist with a forced refmance on plaintiff.. The original
contract signed had no need for refinance. Plaintiff has 9 Qualified Written Request Letters
mailed to Carmen Romo at correct public address, certified which were returned to Mandi Marie



                                                    9
                                           Wrongful Foreclosure
 Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 10 of 44




Funk opened. One was refused. There are over 30 attempts by certified mail written as QWR
Letters to the defendants none of which gained a response.

4.5 The payments made to the defendant's interfered with the Plaintiff opening her new business,
providing for his children's education because of the payments macic to the defendants for the
fake loan.

4.6 The payments to the defendant's for the fake loan caused the plaintiff to be short of money to
pay bills on time which caused the plaintiff's credit score to drop, which blocked plaintiff from
getting the best financing, jobs, and plaintiff has even blocked from qualifying for housing and
credit cards. Plaintiff has had an obscene amount of new information put on her credit reports old
and false which coinidently arised when the first Notice Of Substitute Trustee Sale Notice came.

IV. THIRD CLAIM UNLAWFUL DECEPTION IN THE ORIGINAL FORECLOSURE
CASE:

4. iThe promissory note used to gain the court's jurisdiction in this wrongful foreclosure is
fraudulent, the document was used by Carmen Romo/Oscar Cantu as a security when it was
never registered.

4.2 The Original promissory note signed to lien the property was the real source of the alleged
loan.

4.3 Fact is the money Carmen Romo is claiming was a loan was generated by the plaintiff's
signature.

                                  V. FOURTH CLAIM RICO:

5.1 In a Debtor's RICO action against its creditor, alleging that the creditor had collected an
unlawful debt, an interest rate (where all loan charges were added together) that exceeded, in the
language of the RICO Statute, "twice the enforceable rate," the Court found no reason to impose
a requirement that the Plaintiff show that the Defendant had been convicted of collecting an
unlawful debt, running a "loan sharking" operation. Also shown through transcripts of case
2017C122565 MANDI FUNK v CARMEN ROMO.




                                                  10
                                          Wrongful Foreclosure
  Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 11 of 44




 5.2 The debt included the fact that exaction of a usurious interest rate rendered the debt unlawful
 and that is all that is necessary to support the Civil RICO action. Durante Bros. & Sons, Inc. v.
 Flushing Nat. Bank, 755 F.2d 239,, cert. denied, 473 US 906 (1985).

 5.3 The Supreme Court found that the Plaintiff in a civil RICO action need establish only a
 criminal "violation" and not a criminal conviction. Further, the Court held that the Defendant
need only have caused harm to the Plaintiff by the commission of a predicate offense in such a
way as to constitute a "pattern of Racketeering activity." That is, the Plaintiff need not
demonstrate that the Defendant is an organized crime figure, a mobster in the popular sense, or
that the Plaintiff has suffered some type of special Racketeering injury; all that the Plaintiff must
show is what the Statute specifically requires.

5.4 The RICO Statute and the civil remedies for its violation are to be liberally construed to
effect the Congressional purpose as broadly formulated in the statute. Sedima, SPRL v. Imrex
Co., 473 US 479 (1985)



                     VI. FIFTH CLAIM: WRONGFUL FORECLOSURE

6.1 As a proximate result of the negligent or reckless conduct   of Carmen Romo, Oscar Cantu Jr,
Law Offices of Oscar Cantu the plaintiff' have suffered the eminent loss of their property
despite the fact that Carmen Romo never made a real loan. The Appointment of Trustee(Exhibit
"A") was filed after the sale of subject property making the sale defective making the sale
wrongful for there was no correct authority to preform such sale further more making every
previous threat; notice of trustee sale wrongful the facts of the notice not following as it should
the deed of trust. The self serving bidding by Carmen Romo along with the inflated value of
subject property creating a high defiency judgment/debt on Mandi Marie Funk. Subject property
has not been physicaly appraised in at least 9 years. The legal descriptions of subject property in
the Substitute of Trustee Sale, the Appointment of Substitute Trustee, The Trustee Deed all
contain a legal description conflicting with the legal description in the deed of trust, and the wrap
around warranty deed and the original contract signed creating a wrongful foreclosure, a
defective sale.




                                                  11
                                          Wrongfid Foreclosure
  Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 12 of 44




  6.2 The foreclosing party did not have standing to execute the power of sale clause in the deed
 of trust, and therefore the "Notice of Notice of Default and Election To Sell" civil document has
 a "Fatal Flaw" which robbed the legal system of Jurisdiction and the wrongful foreclosure is
 unlawful. The exhibits "B" a copy of the deed of trust will show who the alleged trustee is not
 the person who executed the power of sale clause, and exhibit "C" a copy of the notice of default
 will show the attorney's name who signed the document to execute the power of sale clause.

 6.3 These documents will show the defendant who invoked the power of sale was not the true
 beneficiary. (See Flerrera v. Federal National Mortgage Assn. (2012)205 CaLApp.4th 1495,
1506. The plaintiff is seeking damages for wrongful foreclosure, and he has shown that (1) there
was an irregularity in the foreclosure sale and (2) the irregularity caused the plaintiff
damages. See University Say. Ass'n v. Springwoods.

6.4 The legal Trustee is the only person who can sign to execute the power of sale clause in the
deed of trust. In this case there is no legal trustee because the promissory note and deed of trust
was never registered into the trust, because it was bundled and sold during the securitizing
process.

6.5 Unless enjoined, from eviction the plaintiff Mandi Marie Funk will suffer further irreparable
harm and will not have an adequate remedy at law.

6.6 As a proximate result of the negligent actions of both defendants, the plaintiff has suffered
consequential damage and will continue to suffer additional damage in an amount to be fully
proved at the time of trial.

                          VII. SIXTH CLAIM: SLANDER OF TITLE

7.1 The defendants have caused to be recorded various documents including Notice         of Trustee
Sales which has impaired the plaintiff's title which constitutes slander of title and the plaintiff
should be awarded resulting damages to be fully proved at the time of trial.

VIII. SEVENTH CLAIM: VIOLATION OF THE CONSUMER PROTECTION ACT

8.1 The defendants have engaged in a pattern of unfair practices in violation   of the Business
and Commerce Code-BUS&COM 17.46.Deceeptive Trade Practices Unlawful subject to action
by the Consumer Protection Division under Sections 17.47, 17.58, 17.60, and 17.61 of this


                                                   12
                                           Wrongful Foreclosure
 Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 13 of 44




code.Entitling the plaintiff to damages, treble damages and reasonable attorney fees and costs
pursuant to the statute.

                           IX. EIGHT CLAIM: SLANDER OF CREDIT

9.1 The plaintiff allege that the actions and inactions of the defendants have impaired their credit
causing them to lose the ability to have good credit entitling them to damages, including
statutory punitive damages pursuant to state and federal law, all to be proved at the time of trial.

              X. NINTH CLAIM INFLICTION OF EMOTIONAL DISTRESS

10.1 The defendants have intentionally or negligently taken actions which have caused the
plaintiffs severe emotional distress.

                                  XI. THE ALLEDGED LOAN:

11.1 The exact monthly payments     of the alleged mortgage loan varied according to property
taxes and other fees paid but a monthly payment was $852.61 including reserves for the payment
of taxes and insurance.

11.2 Beginning in January 2012 with an added payment of $4387.00, paid Dec22 2011, and
$5613.00 paid along with regular monthly payment which completed the $10000.00 deposit paid
off in April 2012 and regular payments of $852.6lcontinuing until July      13 2017 the plaintiff
made timely payments to Carmen Romo

11.3 On Dec   1   2016 the illegal balloon payment came due yet Carmen Romo agreed to continue
accepting regular payments. The balloon payment is only allowed when the lender does not
make more than 5 loans within a 12 month period. Carmen Romo under Power of Attorney,
fiticious names, d/b/a/ names has a continuos habit of providing lending across Texas.

11.5 The questions regarding the alleged loan have gone unanswered creating a wide range       of
deception unknown by plaintiff

                                  XII. LEGAL PREJUDICE:

Legal prejudice refers to a condition shown by a party that will defeat the action of an
opposing party. In other words, it is a fact or condition which may defeat the opposing
party's case, if the same is established or shown by a party to litigation. The plaintiff

                                                  13
                                          Wrongful Foreclosure
 Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 14 of 44




provides evidence in the notice of default document and the Deed of trust that will prove
the power of sale was executed by an agent without standing, and this prejudiced the
plaintiff and therefore request damages both compensatory and punitive as relief for the
prejudice suffered.

                      XIII. FAILURE TO ESTABLISHING AGENCY:

The people have rights, Corporations do not have rights. Among these "Rights" is the
right to contract, the people have this right under 42 USC 1981.The people exercise this
right by their signature and/or Social Security Number. Corporations cannot sign and
therefore cannot enter into any contract, with an attorney. The right to contract is
reserved to the people. This is established by the age-old principle of "Agency". To
establish an "Agency", the "Principal" must ask the "Agent" to perform a task. The
"Agent" must agree to perform the task. It is a time-tested principle, of "American
Jurisprudence" that the "Court" must not rely upon the" Agent" to prove" Agency". The
"Court" must follow the "Principal" to establish "Agency". The law is simple no
"Principal" no "Agency" to "Capacity to Sue". Case must be dismissed.

IXV. FRAUDULANT CIVIL ACTION FILED IN STATE COURT:

A civil action filed in State court would be "Fraudulent" because "Corporation" has
rights, privileges, and immunities in court, common knowledge dictates a Corporation is
an artificial person without natural rights. . A "Corporation" cannot sign a "Power of
Attorney" or give any attorney verbal instructions to act on its behalf. Therefore, no
attorney can lawfully represent any "Corporation in court".

Wherefore, having set forth various causes of action against the defendants, the plaintiffs pray
for the following relief:

1.   This Court Void the foreclosure sale on March 5 2019, based on the attorney's fraudulent
misconduct mentioned in the claim, and grant damages. Due to the elements of a wrongfiul
foreclosure being fulfilled by defendants.




                                                  14
                                          Wrongfid Foreclosure
 Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 15 of 44




2. That the actions   of defendants be determined to be unfair and deceptive business practices in
violation of Federal Laws, and Federal Security statutes;

3. To have the alleged debt discharged.

4. To be awarded compensatory and punitive damages provided for in the amount of 5.5 million
dollars including costs and legal expenses;

5. That the Plaintiff be awarded consequential damages to be fully proved at the time of trial;

6. That the Plaintiff be awarded fees and costs pursuant to the written loan agreements which
bind the defendants; and

7. That the Court grant any other relief that may be just or equitable.

8. The defendants contact the credit reporting agencies and remove the bankruptcy information
that was reported to them.

                              4/1/2019

         Mandi Marie Funk




                                  CERTIFICATE OF SERVICE

I herebycertify that on the _______th day of                  ,   4/1/2019, the foregoing document was
filed in Court, and a copy was mailed out to Plaintiff's attorney on record.

                                   4/1/2019



                                                   15
                                           Wrongful Foreclosure
Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 16 of 44




        Mandi Marie Funk

Without Prejudice UCC 1-308



Mailed to the following:

Law Offices of Oscar Cantu                    Bureau of Consumer protection

1004 S. St. Mary's Street      Federal Trade Commission

San Antonio, Texas 78205                    600 Pennsylvania Ave., NW. Washington



Carmen Romo

11350 Wide Field

San Antonio, Texas 78245




                                       16
                               Wrongfil Foreclosure
 Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 17 of 44




                                          VERIFICATION:

I' Mandi Marie Funk declare under penalty of perjury in accordance with the Laws of the United
States of America that the foregoing is true and correct and complete to the best of my
knowledge and belief.

                                                            th Day, of                           4/1/2019

                   Mandi Marie Funk



               s
On this 31           day of MQk(C1, Ii 4/1/2019 before me, the undersigned, a Notary Public in

and for the State of Texas, personally appeared the above-signed, known to me to be the one

whose name is signed on this instrument, and has acknowledged to me that he has Executed the

same.



Signed:



Printed Name:
                        Jcx.&.j            k    I




My Commission Expires:            I   _   La

                                                                          JAY PATE I
                                                                        Public, State otTexasI
                                                                   Comm. Expires 11-20-2022 ii
Date: O3   _               Common Law Seal:                          Notary ID 131802511
                                                    I




                                                    17
                                            Wrongful Foreclosure
Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 18 of 44
  Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 19 of 44
         ,fUGINAL RECEIVED BY
                              CL'2_---"
                                                                                                 J          CCTh'
                                                                                                GFI 1102932986

                                IA                      I   tS1IJDI
                         REAL ESTATE NOTE
$91,250.00                                   Bexar County, Texas                       DEC 0 9      2011
                                                                                                           (Date)

        For value received, I, we, or either of us as principals, promise to pay to the order
                                                                                              of CARMEN
ROMO, hereinafter called Payee or Holder, the sum of NINETY ONE THOUSAND
                                                                                         TWO }WNDREI)
FIITY AND NO/100 DOLLARS ($91,250.00) in legal and lawful money of the United States of America,
with interest only on the sum of $85,500.00 at the rate of Seven and One-.Half per
                                                                                       centum (7.50%) per
annum from date hereof until maturity. Interest is payable monthly as It accrues.
                                                                                  All past due principal and
interest to bear interest at the rate above stated or eighteen per centum (18.00%) per
                                                                                       annum, whichever is
greater. This note, together with all interest and charges hereon shall be payable at
                                                                                          such place as is
designated by Holder, and is due and payable as follows, to-wit:

         The sum of $85,500.00 is due and payable as follows:
         Principal and interest are due and payable in monthly installments of $601.32, each, on the
         first day of each and every month, beginning January 1, 2012, and continuing until the
         whole of said sum with interest has been duly paid; said payments to be applied first to the
         discharge of the interest aecruedand the balance to the reduction of the principal. EXCEPT
         any amounts owing and unpaid on December 1, 2016 shall then become due and payable.

         Maker hereof agrees to pay a late charge equal to 5.00% of the above monthly installment
         called for herein, in the event said monthly installment is paid ten (10) days or more after
         same is due.

         The balance of $5,750.00, which bears no interest until after maturity, is due and payable
         on or before March 1, 2012.

        Maker heref agrees to pay a late charge of $100.00 in addition to the above installment
        called for herein, in theevent sai4 ill                  oe (1) day after same is due, and
        Maker further agrees to pay an adcfitionl   lát'hge    Of $10.00 per day for every day after
        said one (1) day past the due date, in the event said monthly installment is paid one
                                                                                              (1) day
        or more after same i due. The late charge shall not exceed the sum of $2,000.00.

        Tbs note may be prepaid in whole or in part at any time without penalty.

        In the event any default is made in the payment of any installment of principal or interest
                                                                                                    hereon, or
any part thereof when due, such default shall, at the option of the holder, at once mature
                                                                                            this note and the
indebtedness evidenced hereby.

         In the event default is made in the prompt payment of the whole or any part of this note when due
or declared due, and the same is placed in the hands of an attorney for collection, or suit is brought on
                                                                                                          same,
or the same is collected through the Probate Court, Ban1uuptcy, Receivership or any other
                                                                                                        judicial
proceedings whatever, then the makers hereof agree and promise to pay reasonable attorney's fees which
shall be not less than ten per cent (10.00%) of the amount of the principal and interest then owing
                                                                                                    hereon.
         Each maker, surety and endorser of this note, to the extent not prohibited by applicable law,
expressly waives all notices, demands for payment, presentations for payment, notices of intention to
accelerate the maturity, notice of acceleration, protest and notice of protest, as to this note and as to each,
every and all installments hereof. Failure to exercise the option to accelerate mentioned above shall not
constitute a waiver of the right to exercise same in the event of any subsequent default.
r rLj     rr.   rJr(.
Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 20 of 44
      Payment hereof is secured by a Vendor's Lien retained
                                                            in Deed of even date            heEewith and by a
Deed of Trust of even date herewith on the
                                             following described property:
        Lot 62, Block 12, III1tITAGE PARK
                                               SUBDIVISION, UNIT 6, (A SMALL LOT
        SUBDIVISION), situated in Bexar County, Texas, according to
        in Volume 9509, Page 118, Deed and Flat                      plat thereof recorded
                                                Records of Bexar County, Texas.
The liens securing this Note are secondary and
                                                   inferior to the liens securing two (2) notes described as
follows: a $61,600.00 note described in Deed of Trust
                                                          dated April 12, 2005, recorded in Volume 11336,
Page 263, Real Property Records of Bexar County.
                                                     Texas, and a $15,400.00 note described in Deed of Trust
dated April 12, 2005, recorded in Volume 11336,
                                                       Page 278, Real Property Records of Bexar County,
Texas; the payments of which the Maker hereof has not
                                                         assumed but which the Holder hereof is obligated to
psy when due, and should default be made in the
                                                   payments thereof, the undersigned Maker is accorded the
right to cure such default and receive credit on
                                                 this note, all as provided in the above mentioned Deed
Trust.                                                                                                    of
THIS WRIYf EN LOAN AGREEMENT
                             REPRESENTS TI-IF. FINAL AGREEMENT BETWEEN TI-lB
PARTIES AND MAY NOT BE
                                CONTRADICTED BY EVIDENCE OF PRIOR,
CONThMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS
                                                    OF THE PARTIES.
THERE ARE NO UNWRflTEN ORAL
                            AGREEMENTS BETWEEN THE PARTIES.




                                                                                      7? /
                                                          MANDI      .   FUNK                         L/




                               PREPARED iN THE LAW OFFICE OF:
                                WEST & WEST ATTORNEYS, P.C.
                                    2929 Mossrock, Suite 204
                                    San Antonio, Texas 78230




                                                                   10202 Bamrn Field, San Antcrnio, Texas 78245
 Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 21 of 44




                                         NO. 2017CI 22565
   MANDI FUNK                                          IN THE DISTRICT COURT
                                                  §
   Plaintiff,
                                                  §
                                                  §
  V.
                                                  §   288 JUDICIAL DISTRICT
                                                  §
  CARMEN ROMO
                                                  §
  Defendant.                                          OF BEXAR COUNTY, TEXAS
                                                  §

                                        AGREED ORDER
         By agreement of the parties, as evidenced
                                                   through and by signatures of their respective
  attorneys of record and attorney-in-fact affixed
                                                   hereto, the Notice of Substitute Trustee Sale, a
  copy of which is attached hereto and made a part
                                                     hereof for all purposes as if recited verbatim
  and marked as Exhibit "A" is immediately
                                              WITHDRAWN, REVOKED AND TERMINATED.
 The parties further agree that Carmen Romo and
                                                       her attorneys, attorneys in fact, nominees,
 assigns, servicing agents, employers, trustees, agents
                                                          or substitute trustees are enjoined from
 proceeding with the nonjudicial foreclosure on June 5,
                                                          2018 and as further described in Exhibit



        IT IS ThEREFORE ORDERED,
                                         ADJUDGED AND DECREED that the Notice of
Substitute Trustee Sale, a copy of which is
                                            attached' hereto and made a part hereof for
                                                                                        all
purposes as if recited verbatim and marked as
                                               Exhibit "A" is immediately WITHDRAWN,
REVOKED AND TERMINATED.

       IT IS FURTHER ORDEREL) that
                                   Carmen Romo and her attorneys, attorneys
                                                                            in fact,
nominees, assigns, servicing agents, employers,
                                                 trustees, agents or substitute trustees are
enjoined from proceeding with the
                                   nonludicial foreclosure on June 5, 2018 and as
                                                                                      further
described in Exhibit "A".
 Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 22 of 44




  SIGNED on '1lcv       t!LL2


                                    JUDGE PRESIDING

                                                      ANTONTA ARTEA
  APPROVED AS TO FORM AND SUBSTANCE:                    DISTWCTJUDGE
                                                         oicrcov


Enacio B. Barretto
Attorney for Plaintiff Mandi Funk
Email: cbarretto@ebbarretto.com
1919 San Pedro Ave.
P.O. Box 15583
San Antonio, TX 78212
Tel. (210) 399-8168
Fax. (210) 587-6549




Oscar L. Cantu, Jr.
Attorney for Carmen Romo
Attorney-In-Fact for Carmen Romo
1004 S. St. Mary's
San Antonio, TX 78205
Email: r3oscar(ä),aol.com
Tel. (210) 846-0356
Fax. (210) 941-0811
Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 23 of 44




      SIONI?1) on




                                     JUDGE PRESUMNG

   APPROVED AS TO FORM ANE SUBSTANCt




   Enacia B. Barretto
   Attorney for Plaintiff Mand Fun
   Email:
             e_banUo®chbattocdt
   l9l9SanPcdroAve.
   P.Ol3o 1S583
   San Antonio rx 7g212
   TeL (21o)3t)9gl6g
   Fax(20)5K           549




  0       L.CantuJr.
  Attçfrey for Carmen Roino
  Atiey-1n4act Ibr Carmen Roio
  IOO S.    St.   Mary's
  San Antonio, TX 78205
  Email: r3oscar®aoLorn
  Tel. (210)   846-O56
  Fax. (210)941-0811
Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 24 of 44




                           NOTICE OF SUBSTITUTE TRUSTEE SALE
          Date: May 11,2018
          Security Agreement
          Date: December 29, 2011
          Debtor: Mandi Funk
          Lender (Secured Party): Carmen Romo

         Collateral:

        All of Debtors' interest in the real property
                                                      legally described as being CB: 4332C
 BLK:12 LOT 62 HERITAGE PARK UNIT-6 according
                                                        to the map or plat thereof, recorded in
 Deed and Plat records, Bexar County, Texas;

 Note

 Date:                          December 29, 2011
 Amount:                        $95,000.00
 Borrowers (Obligors):          MandI Funk
 Lender (Secured Party):        Cannen Rome
Date of Sale:                   June 5, 2018
Place of Sale:                 100 Dolorosa, South End of Courthouse
                                                                           upon the grassy area
                               posted for foreclosure public sale or any other
                                                                               area as designated
                               by the Bexar County Commissioner's Court,
                                                                           San Antonio, Texas
Time of Sale: 10:00 a.m.
Terms of Sale: Cash; Bid increments of $1,000.00

        A default exists under the Security
                                             Agreement. Secured Party will sell the
public auction to the highest bidder for cash at the                                   Collateral at
                                                     Place of Sale on the Date of Sale to satisfy
debt secured by the Security Agreement. The                                                       the
                                                 sale will begin at the Time of Sale. The
the property "as is."                                                                     sale is for




                                               Carmen Rome
                                               Oscar L. Cantu, Jr., Attorney in Fact
                                                1515 N. St. Mary's
                                               San Antonio, TX 78215
                                               (210)846-0356/ (210)-941-0811 fax




                                  $bjl.bl4             1A"
        Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 25 of 44
Doc# 20190041764  03/08/2019 3:47PM Page 1 of 3 Lucy Adame-Clark, Bexar County Clerk




                                       Appointment of Substitute Trustee

         Date: February 28, 2019

         Borrower:      Mandi M. Funk

         Borrower's Address:                                                         SCANNED
                        10202 Barron Field
                        San Antonio, TX 78217

        Mortgagee:      Carmen Romo

        Mortgagee's Address:

                        1004 S St. Mary's
                        San Antonio, TX 78205

        Substitute Trustee: Oscar L. Cantu, Jr. Attorney at Law

        Substitute Trustee's Address:

                        1004 S. St. Mary's, San Antonio, Texas 78205
                        210-846-0356 210-941-0811

        Deed of Trust

                Date: December 29, 2011

               Grantor:       Mandi M. Funk

               Mortgagee:     Carmen Romo

               Recording information:

               Property:      CB: 4332C BLK:12 LOT 62 HERITAGE PARK UNIT-6

                The Deed of Trust and section 51.0075 of the Texas Property Code allow Mortgagee to
        remove the trustee and appoint a substitute trustee. Mort a ee removes the present trustee and
        appoints Substitute Trustee as the trustee under the De of Trust. Mortgagee directs Substitute
        Trustee to foreclose the lien of the Deed of Trust in ac ordance wit its terms and the laws of the
        state of Texas.                             7

                                                     Carmen
        Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 26 of 44
Doc# 20190041764  03/08/2019 3:47PM Page 2 of 3 Lucy Adame-Clark, Bexar County C'erk




         STATE OF TEXAS

         COUNTY OF BEXAR

                This instrument was acknowledged before me on February 28, 2019, by Carmen Romo.


        -   -
                    MIRE VA M. ESTRADA
                                                  Notary Pubc
            9jN0tarV
                 Comm
                        Public State of Texasl



                                        I
                         Expires 1216.2O21
                     Notary ID
                   __.
                                 722331_J
                                             I




                                                   /-//
                                                  My commission expires:




         PREPARED IN THE OFFICE OF:
         AFTER RECORDING RETURN TO:

        OSCAR L. CANTU, JR.
        Attorney at Law
        1004 S. St. Mary's St.
        San Antonio, Texas 78205
        Tel: (210) 846-0356
        Fax: (210) 941-0811
        Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 27 of 44
Doc# 20190041764  03/08/2019 3:47PM Page 3 of 3 Lucy Adame-Clark, Bexar County Clerk




                           VG-12-2019-20190041764




             File Information

             FILED IN THE OFFICIAL PUBLIC RECORDS OF BEXAR COUNTY
             LUCY ADAME-CLARK, BEXAR COUNTY CLERK

             Document Number:                          20190041764

             Recorded Date:                            March 08, 2019

             Recorded Time:                           3:47 PM

             Total Pages:

             Total Fees:                              $30.00

                                          ** THIS
                                                  PAGE IS PART OF THE DOCUMENT **
                                                        ** Do Not
                                                                  Remove **
          Any provision herein which restricts the sale or use of the described real property because of race is
                                                                                                                 invalid
          and unenforceable under Federal law

          STATE OF TEXAS, COUNTY OF BEXAR


         Ihereby Certify that this instrument was FILED in File Number Sequence on this date and at the time stamped
         hereon by me and was duly RECORDED in the Official Public Record of Bexar County, Texas on:
         3/8/2019 3:47 PM




                                                           t?

                                                    Lucy Adame-Clark
                                                    Bexar County Clerk
    Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 28 of 44



                              NOTICE OF SUBSTITUTE TRUSTEE SALE

         Date: October        13   2017
         Security Agreement
         Date: l)ecemher 29. 2011
         l)ebtor:   ?¼4and1   Funk
         Lender (Secured Parts): Carmen Ronin

         Collateral:

         All ol t)ehtors interest in the real property legally described as being CR: 4332C
 RI .k: 12 ( )i' 62 IERI'I'A( iF I'ARK Nl 1-6 according to the map or plat thercuil
          1         1                          E
                                                                                    recorded in
 Iked and l'Iat records. l3exar (ountv. Texas:

Note

Date:                                I )eceniher
                                               29. 2() 11
Amount:                              595M00.0()
Borrowers (Obligors):               Mand i I'unk
Ltndcr (Secured Parts'):            Carmen Romo

Date of Safe:                       December 5. 2017
Place of Sale:                      100 Dolorosa. South End of Courthouse upon the erassv area
                                    posted 11r torcck)sure public sale or any other area as designated
                                    by the Rexar (nunlv ('onhmi.ssioner's Court. San Antonio. let,s
Time of Sale: I 0:01) a,m.
Terms of Sale: ('ash: Bid increments of SI .000.00

        A deliiult exists under the Security Agreement. Secured Party iIl sell the Collateral at
pubiic auction to the highest bidder hr cash at the l'Jace of Sale on the 1)ate of Sale to satisfy
                                                                                                   the
debt secured by the Securit Agreement. Ihe sale will begin at the lime of Sale.




                                                   ('amien Ronto
                                                   Oscar I,. ('antu, Jr.. Attorney in Fact
                                                   1515 N. St. Mary's
                                                   San Antonio. TX 782 5  1


                                                   (210)472-3901)




                                                            EXHIBIT
Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 29 of 44




                          NOTICE OF SUBSTITUTE TRUSTEE SALE

         Date: October 13, 2017
         Security Agreement
                                                                                VIlil
         Date: December 29, 2011                               P12-201h200358_l
         Debtor. Mandi Funk
         Lender (Secured Party): Carmen Romo

         Collateral:

         All of Debtors' interest in the real property legally described as being CB: 4332C
  BLK:12 LOT 62 HER1TACE PARK UNIT-6 according to the map or p1st thereof, recorded in
  Deed and Plat records, Bexar County, Texas;

  Note

  Date:                         December 29, 2011
  Amount:                       $95,000.00
  Borrowers (Obligors):         Mandi Funk
  Lender (Secured Party):       Carmen Romo

  Date of Sale:                 December 5, 2017
  Place of Sale:                100 Dolorosa, South End of Courthouse upon the grassy area
                                posted for foreclosure public sale or any other area as designated
                                by the Bexar County Commissioner's Court, San Antonio, Texas
  Time of Sale: 10:00 a.m.
  Terms of Sale: Cash; Bid increments of $1,000.00

         A default exists under the Security Agreement. Secured Party will sell the Collateral at
 public auction to the highest bidder for cash at the Place of Sale on the Date of Sale to satisf' the
 debt secured by the Security Agreement The sale will 3iin at the Time of Sale.

                                                   77
                                               C     en Romo
                                               9'i&ar L. Cantu, Jr., Attorney in Fact
                                               M15 N.   St.   Mary's
                                               San Antonio, TX 78215
                                               (210)472-3900

                                                   Doc# 20111200358 Fees: $3.00
                                                   11/14/2017     1:53PM N Paqes 1
                                                   Filed 1 Recorded Ar the Off Acial
                                                   Pi.ã,lic Records of  SEXAR COUNTY
                                                   CERARD C. RICKNOFF COUNTY CLERK
      Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 30 of 44




                            OSCAR     L.   CANTU,       JR.
                           Attorney at Law
                           1004 S. St. Mary's, San Antonio, TX 78205
                           (210)846-035 Phone (210)941-0811 Fax

               a:
                                              May 15, 2018

Mandi Funk
10202 Barron Field
San Antonio, TX 78245

Re:      Wrap-Around Promissory Note executed 2-29-11            1   with Carmen Romo

Ms. Funk

        The above referenced note matured on 12-1-16 resulting in a balance due of $87,144.08. In
addition, this not has been accelerated by virtue of full maturity in December. The entire amount is
due. This amount is tendered to you without late fees or monthly payments for 6 months. The late fees
were dropped from demand in negotiation with your counsel Lance Geppardt.                          /
         Demand is made for the timely payment of all unpaid principal and all accrued but unpaid
interest. Please contact Oscar 1. Cantu, Jr. for the current payoff instructions at my address above.

         Please be advised that if the payment is not received by 6-4-18, the mortgagee will exercise
its rights under the loan documents and foreclose the loan at public sale, Tuesday, June 5,   2018 at
10:00 a.m.

         In accordance with federal and Texas laws regarding fair debt collections, unless you, within
thirty days after receipt of this notice, dispute the validity of the debt set forth above, or any portion
thereof, the indebtedness will be assumed to be valid. If you notify the undersigned in writing within
the thirty-day period that the indebtedness, or any portion thereof, is disputed, I will obtain a
verification of the indebtedness and will mail that verification to you. On my receipt of your written
request within the thirty-day period, I will forward to you the name and address of the original
creditor, if different, from the current creditor.

         am attempting to collect this indebtedness, and any information obtained will be used for
         I

that purpose. This letter is being sent to your attention in accordance with state and federal law. If
you have any questions, please consult your legal counsel.

                                                                     rs,




                                                          L    Cai1i'
                                                              y in fact for Carmen Romo



Certified Mail No.70170190000070467049
  Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 31 of 44



                              OSCAR     I..   CANTU,     JR.
                              Attorney at Law
                              1004 S. St. Mary's, San Antonio, TX 78205
                              (210)846-0356 Phone (210)941-081 1 Fax




 Mandi Funk
 10202 Barron Field
 San Antonio, TX 78245

 Re:         Wrap-Around Promissory Note executed 12-29-11 with Carmen Romo

 Ms. Funk

         The above referenced note matured on 12-1-16 resulting in a
                                                                       balance due of $87,144.08.
 since that time, Ms. Romo waived late fees and penalties and extended an
                                                                            offer to settle by March of
 2018 in the amount of $88,546.00. This is remarkable as you have been living
                                                                                payment free In that
 house since October of 2016 and Ms. Romo has been paying the mortgage,
                                                                             insurance and taxes due
 for you. That must end now. You have filed three TRO's or had the sale stopped that
                                                                                        many times,  two
 attorneys with litigation in State Court and filed a pro se bankruptcy in which you judicially
                                                                                                admitted
 to the debt as valid.

        Enclosed is the complete production from the litigation you filed giving you all of the
 documents that were sent to your counsel(s) and in response to any frivolous and
                                                                                   baseless denials of
 the debt or note. You cannot deny the note to me and admit it to the Bankruptcy
                                                                                   Court. Demand is
made for the timely payment of all unpaid principal and all accrued but unpaid interest
                                                                                        and costs of
collection. To date that amount is itemized as follows:

         Base Amount due as   of maturity         $   88,546.00
         Unpaid principle post maturity (18%)     $   34,745.45 (24 mo cit 18% annually)
                          Subtotal                $1   23,291.45
        Attorney's fees                           $ 12,300.00 (4 tro appearances 1,200; District
                                                                     Crt Litigation 5,000; BK monitor 2,500)
        Costs                                     $       126.00

        Total Due 1/2019                          $ 135,717.45

        Please contact Oscar L Cantu, Jr. for the current      payoff instructions at my address above.
        Please be advised that if the payment    is   not received by 2-4-19, the mortgagee will exercise
its rights under the loan documents and foreclose the loan at public sale,
                                                                           Tuesday, February 5,     2019
at 10:00 a.m.

        In accordance with federal and Texas laws regarding fair debt collections, unless you, within
thirty days after receipt of this notice, dispute the validity of the debt set forth above, or
                                                                                               any portion
 Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 32 of 441/15/2019


Thereof, the indebtedness will be assumed to be valid. If you notify the undersigned in writing within
 he thirty-day period that the indebtedness, or any portion thereof, is disputed, I will obtain a
v'çJcation of the indebtedness and will mail that verification to you. On my receipt of your written
request within the thirty-day period, I will forward to you the name and address of the original
creditor, if different from the current creditor.

         am attempting to collect this indebtedness, and any information obtained will be used for
         I

that purpose. This letter is being sent to your attention in accordance with state and federal law. If
you have any questions, please consult your legal counsel.

                                                Sincerely yours,



                                                Oscar L. Cantu, Jr.
                                                Attorney in fact for Carmen Romo


End -   45 pages discovery, accounting notes and deed of trust, Notice of Sale

Certified Mail No. 7017 0190 0000 7046 7315
Return Receipt Requested




                                                                                                  Page 2
 Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 33 of 44



                          NOTICE OF SUBSTITUTE TRUSTEE SALE

        Date: February 8, 2019
        Security Agreement
        Date: December 29, 2011
        Debtor: Mandi Funk
        Lender (Secured Party): Carmen Romo

        Collateral:

       All of Debtors' interest in the real property legally described as being CB: 4332C
BLK: 12 LOT 62 HERITAGE PARK UNIT-6 according to the map or plat thereof, recorded in
Deed and Plat records, Bexar County, Texas;

Note

Date:                          December 29, 2011
Amount:                        $95,000.00
Borrowers (Obligors):          Mandi Funk
Lender (Secured Party):        Carmen Romo

Date of Sale:                  March 5, 2019
Place of Sale:                 100 Dolorosa, South End of Courthouse upon the grassy area
                               posted for foreclosure public sale or any other area as designated
                               by the Bexar County Commissioner's Court, San Antonio, Texas
Tune of Sale: 10:00 a.m.
Terms of Sale: Cash; Bid increments of $1,000.00

        A default exists under the Security Agreement. Secured Party will sell the Collateral at
public auction to the highest bidder for cash at the Place of Sale on the Date of Sale to satisfy the
debt secured by the Security Agreement. The sale will begin at the Time of Sale. The sale is for
the property "as is."




                                              Carmen Romo
                                              Oscar L. Cantu, Jr., Attorney in Fact
                                              1004 5. St. Mary's St.
                                              San Antonio, TX 78205
                                              (210)846-0356 / (210)-941-081 1 fax
Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 34 of 44




                             OSCAR      1.   CAt4TU, JR.
                             Attorney at Law
                              004 S. St. Mary's Sort Antonio, TX 78205
                             (2lO846-O356 Phone (210)941-081 Fux




 Mandi Funk
  0202 Barton Field
 Son Antonio, TX 78245

 Re:       Wrap-Around Promissory Note executed 12-29-11 with Carmen
                                                                     Romo
 Ms. Funk

         You have previously claimed to dispute this
                                                       note and the billing. In response, you were
  provided in February in our packet #7017 0190
                                                     0000 7046 7315 with a complete copy of the
  accounting, your payment history and the
                                             balance owed. You admitted to the
   'you owed this money and the issue                                              Bankruptcy Court that
                                      is over. Simply sending
    change the fact that you hove                             disputes you get from the internet will not
                                  admitted the debt and the fact that the
                                                                           note is matured arid in default.
               Accordingly, I am enclosing a copy of that
                                                          letter and the Notice of Sale for
       10:00 a.m. Total Due 2/2019                                                          March 5, 201 9 at
       the current payoff instructions at              $135,717.45 Please contact Oscar L Contu, Jr.
                                          my address above.                                             for
               Please be advised that since the
                                                payment was not received by 2-4-19,
       exercise its rights under the loan                                               the mortgagee will
                                          documents and foreclose the loon at
       2019 at 10:00 a.m.                                                     public sale, Tuesday, March 5,

               In
                accordance with federal and Texas
   thirty days after receipt                           laws regarding fair debt
                               of this notice, dispute the validity               collections, unless you, within
   thereof, the indebtedness                                        of the debt set forth above, or
                                will be assumed to be valid. If                                       any portion
   the thirty-day period                                           you notify the undersigned in
                            that the indebtedness, or any                                          writing within
   verification of the indebtedness                         portion thereof, is disputed, I
                                        and will mail that verification                     will obtain c
   request within the thirty-day                                        to you. On my receipt of
                                    period, I will forward to you the                               your written
   creditor, if different from the                                      name and address of the
                                     current creditor.                                              original
          I am attempting
                           to collect this indebtedness,
                                                          and any information
  that purpose. This letter is being sent                                      obtained will be used for
                                           to your attention in
  you have any questions, please                                accordance with state and federal
                                    consult your legal counsel. You                                   law. If
  as Ms. Romo is collecting her own                                  are not entitled to the relief
                                      debt you owe her. This is not a third                         'you claim
  not have to advise you of my                                               party debt collection case. I
                                  credentials beyond the fact that I am her                                   do
                                                                              attorney in fcict.
                                                                       rs,

                                                                  I,




  Cmrrr 7012 2920 0002 1472 0209                        O'r     L. Cantu,    Jr.

                                                        Arney in fact for Carmen Romo
          Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 35 of 44


Uoc   20180041 (Sb 0il0UI2019 3:4flM F'age          1   ot   S   Lucy Aclame-Glark, tiexar Uounty Uterk




                                                  Trustee's Deed

         Date: March 5,2019

         Trustee:         Oscar Luis Cantu, Jr.
                                                                                            ANNEO
         Deed of Trust
               Date: December 29,2011
               Grantor:     Mandi M. Funk
               Mortgagee: Carmen Romo
               Recording information:   Book 15284 Page 2281
               Property:

                   CB 4332C Lot 62, Block 12 HERITAGE PARK UNIT            6according to the map or plat
                   theréáf, recorded in Deed idPlat records, Bóxár County Texas

         Note(s)
                   Date: December 29, 2011
                   Principal amount: $85,000.00
                   Borrower: Mandi M. Funk
                   Mortgagee: Carmen Romo

                  Date: December 29. 2011
                  Principal amount: $5,750.00
                  Borrower:    Mandi M. Funk
                  Mortgagee: Carmen Ronio


         Date of Sale (first Tuesday of month):         March 5, 2019

         Time of Sale: 10:00 a.m.

         Place of Sate: South End of the Bexar County Courthouse

         Buyer:          Carmen Romo

         Buyer's Mailing Address:
                      11350 Widefield Lane
                      San Antonio, TX 78245
         Amount of Sale:    $88,000.00

                A default existed under the Deed of Trust and Mortgagee or its agent directed Trustee to
         enforce the trust.

                Notices stating the time, place, and terms of sale of the Property were posted and filed
         and as shown by the affidavit attached to this deed and incorporated in it by this reference
          Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 36 of 44

L)oc# 20190041 (b    1riIUI20l9 3:4(PM Page 2013 Lucy Adame-Ciark, Uexar County                        Clerk



         Mortgagee either personally or by agent served notice of the sale to each debtor, as required by
         section 51.002 of the Texas Property Code. In accordance with that statute and the Deed of
         Trust, Trustee sold the Property to Buyer, who was the highest bidder at the public auction, for
         the Amount of Sale. The sale was made on the Date of Sale, began at the Time of Sale or not
         later than three hours thereafter, and was concluded by 1:00 p.m.

                  Trustee, subject to any prior liens, the right of rescission contained in section 5! .016 of
         the Texas Property Code, and other exceptions to conveyance and warranty in the Deed of Trust
         and for the Amount of Sale paid by Buyer as consideration, grants, sells, and conveys the
         Property to Buyer, "AS IS," together with all and singular the rights and appurtenances thereto in
         any way belonging, to have and to hold it to Buyer and Buyer's heirs, successors, and assigns
         forever. Trustee binds Grantor and Grantor's heirs and successors to warrant and forever defend
         all and singular the Property to Buyer and Buyer's heirsA successors, and assigns against every
         person whomsoever lawfully claiming or to claim the 64ie or any part thereof, except as to the
         prior-liens-and other exceptions to conveyance and wfraity in the -Deed of Trust.



                                                                   Cantu, Jr.
         STATE OF TEXAS

         COUNTY OF BEXAR

                 This instrument was acknowledged before me on March 5, 2019, by Oscar Luis Cantu,
         Jr., Trustee.
                         JOE!!S
                         Comm.   Expires
                                           23319       Notary   ub,
                                                                 State of Texas
                                                       My commiion expires: h2-/b              Of
         PRE        D IN THE OFFICE OF.

         Oscar Luis Cantu Jr Attorney at Law
         1004 S St Mary's St.
         San Antonio, Texas 78205
         Tel: (210) 846-0356
         Fax: (210) 941-0811
         R30scar@aol.com
          Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 37 of 44

L)oc# 20190041 1 bb 03/OU/2019 3:41PM Page 3 ot 3 Lucy Adame-Clark, Uexar county clerk




                              *VG42       201 9-201 90041765




              File Information


              FILED IN THE OFFICIAL PUBLIC
                                       RECORDS OF BEXAR COUNTY
              LUCY ADAME-CLARK. BEXAR COUNTY CLERK

              Document Number:                                                         20190041765

                       wLr   r                                                         Mrrh            flfl     )flIQ


              Recorded Time:                                                           3:47     PM
              Tf       Pp
              Total Fees:                                                              $30.00


                                                             **    Th!c                     i
                                                                                                                  tw  Uflfl(fJfl
                                                                                                                  .. ..-- --------             **
                                                                                                                                                                           4
                                                                                        -       Do Not Remove -
          Any provision herein which restricts the sale or use of the described real property because of race is invalid
          and unenforceable under Federal law

          STATE OF TEXAS, COUNTY OF BEXAR

          i
          I   I   II    t--..4c.
                             UI/ U   IL   U-.,.
                                            II    *1   ILJ   I *   1¼fl It   Y1U   I
                                                                                        zr      :.-.
                                                                                                III     I   I   tU*s1   ,.
                                                                                                                             ........        fl-
                                                                                                                             %fls1%A*II%flJIJtItI**%4%ASSt*Ii   tI   .-.



          hereon by me and was duly RECORDED in the Official Public Record of Bexar County, Texas on:
          3/8/2019 3:47        PM




                                                                                       5(7 4t4m
                                                                                   Lucy Adame.Carlc
                                                                                   BexarCounty Uerk
 Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 38 of 44




                                                JT                               i
                                                                             'TrWT
               LA VV Ji r                                  J1
                        T                  (1                   .L   =   A
                                                ir                       t-ti'   U
                                 1004 S. ST. MARY'S STEET
                                SAN ANTONIO, TEXAS 78205
                                      TEL: 210.846.0811
                                      FAX: 210.941.0811

                                         March 16,2019

                                     regular first class mail

Mandi Funk
10202 Barron Field
San Antonio, TX 78245

Re:      Wrap-Around Promissory Note executed 12-29-11 with Carmen Romo

Ms. Funk

RE: Foreclosure Sale of 10202 Barron Field

Ms. Funk and any occupants:

        Enclosed is a copy of the Substitute Trustee's Deed executed on the above referenced
property sold at Ibreclosure on March , 2019. This property is now the property of Carmen
Romo. Please vacate within three (3) days immediately or formal eviction proceedings will be
initiated against you. This is not, at this time, any atiemp. to coiiei upon a dbi. If you     iii
bankruptcy the owner has determined that there is no automatic stay upon the property nor was
notice received prior to the date of the sale. No collection other than possession is made at this
time but none is waived or abandoned.

     If youhave any questions or comments, please contact me to discuss. Please
acknowldge that time is of the essence

.\   /   /
OcarL.Cantu,
Attorney
    Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 39 of 44



                                                  S.
                                                                                                 ..




                                                                                        A
                                                                       /

                                                             S

                                                                                                               /


                                                                                                                    -




                            A




                                                            5*                                                     I-
                                                                                                                                   q

                                      S
                       45




    ;   :A
        S




                   o*.,e-TM*I Monthly rayment

                                     checkapayabte$o:



                                              C                                    Ao       --   ---------------                            4
                                                                                                                                                I
                                          dfoflogaddres
            A




            *øe                 o(hsvance mu              be pepa4 at4
                                                  Øk**onac sobemibetab

                S_4'

                                     Meq*d *4 Agreed


                                                                                            1

                                          S   A




                                 S
                                                                           5


                                                                                                                                       -,

                                      hm,              SI
                                '5                               . *           *



                                                                                    *




                                                                                    A                                         '.
                                                                                                                                            s




*




                                                                                                                   Scanned by CamScanner
Case
Book   5:19-cv-00327-OLG-HJB
     15284 Page2281 5pgs                         Document 1-1 Filed 04/01/19 Page 40 of 44
                                                                               Doc#20110230748



                                                                                                              GF# 1102932986
        NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU
        MAY REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM
        ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT
        IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY
        NUMBER OR YOUR DRIVER'S LICENSE NUMBER.

              WRAP-AROUND DEED OF TRUST
        STATE OF TEXAS
                                                               KNOW ALL MEN BY THESE PRESENTS:
        COUNTY OF BEXAR

                 That MANDI M. FLJNK hereinafter called Grantors (whether one or more), in consideration of the sum
        of TEN AND NO/l0O DOLLARS ($10.00) to said Grantors paid by the Trustee hereinafter stated, the receipt of
        which is hereby acknowledged and of the father consideration ofthe uses, purposes and trust hereinafter recited,
        have GRANTED, SOLD and CONVEYED and by these presents do GRANT, SELL and CONVEY unto
        NORTH 0. WEST, Trustee, of Bexar County, Texas, hereinafter called Trustee and also to the substitute trustee
        as hereinafter provided, the following described land, situated in Bexar County, Texas:

                 Lot 62, Block 12, HERITAGE PARK SUBDIVISION, UNIT 6, (A SMALL LOT
                 SUBDIVISION), situated in Bexar County, Texas, according to pint thereof recorded In
                 Volume 9509, Page 118, Deed and P1st Records of Bestir County, Texas;

        together with all the improvements now on said land and all improvements that may be placed thereon during the
        existence of this lien; and all income and rents arising therefrom for the use thereof alter the maturity of the
        indebtedness hereby secured.

                 TO HAVE AND TO HOLD the above described premises, together with all and singular the rights,
        privileges, easements and appurtenancesthereto in anywise belonging, unto the said Trustee and to his successors
        and assigns and the assigns of any successor or substitute trustee hereunder, in fee simple title forever.

                 And the Grantors do hereby bind themselves, their heirs, executors and administrators, to WARRANT
        AND FOREVER DEFEND all and singular the said premises unto the said Trustee and his successors and
        assigns and the assigns of any successor or substitute trustee hereunder, against every person whomsoever
        lawfully claiming or to claim the same or any part thereof. And the (3rantors specially warrant that they are
        lawfully seized in fee of each and all of the above described tracts of land, subject only to the exceptions
        hereinafter expressly set forth, and have full and complete right to convey and encumber the same; that they have
        not conveyed the same or any part thereof, or any right, title or interest therein, to any other person prior to
        making this conveyance, and that each of the above described tracts of hind is free them encumbrance, except as
        hereinafter expressly set forth.

                 THIS CONVEYANCE IS IN TRUST to secure to CARMEN ROMO, hereinafter called Beneflciaiy
        (whether one or more), in the payment of an indebtedness evidenced by a promissory note of even date herewith,
        executed by Grantors herein for the sum of NINETY ONE TIIOUSANI) TWO hUNDRED FIFTY AND
        NO/lOU DOLLARS ($91,250.00), payable to the order of CARMEN ROMO, whose mailing address is as
        hereinafter set lbrth, and is due and payable as follows:

                             DUE AND PAYABLE AS SET OUT IN SAiD NOTE PROVIDED;

        bearing interest as therein stipulated, providing for acceleration of maturity and for Attorney's fees;

                 Should Grantors do and perform all of the covenants and agreements herein contained, and make prompt
        payment of said indebtedness as the same shall become due and payable, then this conveyance shall become null
        and void and of no further force and effect, and shall be released at the expense of Cirantors by the then holder of
        said note..

                Grantors covenants and agrees as follows:

                  That they are lawfully seized of said property, and have the right to convey the same, that said property
        is free from all liens and encumbrances, except as herein provided.

                 To protect the title and possession of said property and to pay when due all taxes and assessments now
        existing or hereafter levied or assessed upon said property, or the interest therein created by this Deed of Trust,
        and to preserve and maintain the lien hereby created as a first and prior lien on said properly including any
        improvements hereafler made apart of the realty.

                 To not permit the removal or demolition of the improvements on said property rind to keep them in good
        repair and condition, and not to permit or commit any waste lhereof to keep said buildings occupied so as not to
        impair the insurance carried thereon.



                                                                                  10202 Jtarron Field, San Antonio, Texas 78245
Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 41 of 44


                  To insure and keep insured all improvements now or hereafter created upon said property against loss or
        damage by tire and windstonn, and any other hazard or hazards as may be reasonably required from time to time
        by Beneficiary during the term of the indebtedness hereby secured, to the extent of the original amount of the
        indebtedness hereby secured, or to the extent of the full insurable value of said improvements, whichever is the
        lesser, in such form and with such insurance Company or Companies as may be approved by Beneficiary, and to
        deliver to Beneficiary the policies of such insurance having attached to said policies such mortgage indemnity
        clause as Beneficiary shall direct; to deliver renewals of such policies to Beneficiary at least ten (10) days before
        any such insurance policies shall expire; any proceeds which Beneficiary may receive under any such policy, or
        policies, may be applied by Beneficiary, at his option, to reduce the indebtedness hereby secured, whether then
        matured or to mature in the future, and in such manner as Beneficiary may elect, or Beneficiary may permit
        Grantors to use said proceeds to repair or replace all improvements damaged or destroyed and covered by said
        policy.


                  That in the event (Irantors shall fail to keep the improvements on the property hereby conveyed in good
       repair and condition, or to pay promptly when due all taxes and assessments, as aforesaid, or to preserve the prior
        lien of this Deed of Trust on said property, or to keep the buildings and improvements insured, as aforesaid, or to
       deliver the policy, or policies, of insurance or the renewal thereof to Beneficiary, as aforesaid, then Beneficiary
       may, at his option, but without being required to do so, make such repairs, pay such taxes and assessments,
       purchase any tax title thereon, remove any prior liens, and prosecute or defend any suits in relation to the
       preservation of the prior lien of this Deed of Trust on said property, or insure and keep insured the improvements
       thereon in an amount not to exceed that above stipulated; that any sums which may be so paid out by Beneficiary
       and all sums paid for insurance premiums, as aforesaid, including the costs, expenses and Attorney's fees paid in
       any suit affecting said property when necessary to protect the lien hereof shall bear interest from the dates of such
       payments at the maximum rate allowable by applicable law, and shall be paid by Grantors to Beneficiary upon
       demand, at the same place at which the above described note is payable, and shall be deemed a part of the debt
       hereby secured and recoverable as such in all respects.

                 That in the event of default in the payment of any installments, principal or interest, of the note hereby
        secured, in accordance with the terms hereof, or of a breach of any of the covenants herein contained to be
        performed by Grantors, then and hi any of such events Beneficiary may elect, Grantors hereby expressly waiving
        presentment and demand for payment, to declare the entire principal indebtedness hereby secured with all interest
        accrued thereon and all other sums hereby secured immediately due and payable, and in the event of default in
        the payment of said indebtedness when due or declared due, it shall thereupon, or at any time thereafler, be the
        duty of the Trustee, or his successor or substitute as hereinafter provided, at the request of Beneficiary (which
        request is hereby conclusively presumed). to enforce this trust; and after advertising the time, place and terms of
        the sate of the above described and conveyed property, then subject to the lien hereof, for at least twenty-one (21)
        days preceding the date of sale by posting written or printed notice thereof at the Courthouse doorDf the county
        where said real property is situated, which notice may be posted by the Trustee acting, or by any person acting for
        him, and the Beneficiary (the holder of the indebtedness secured hereby) has, at least twenty-one (21) days
        preceding the date of the sale, served written or printed notice of the proposed sale by certified mail on each
        debtor obligated to pay the indebtedness secured by this Deed of Trust according to the records of I3eneflciaiy, by
       the deposit of such notice, enclosed in a postpaid wrapper, properly addressed to such debtor at debtor's most
       recent address as shown by the records of Beneficiary, in a post office or official depository under the care and
        custody of the United States Postal Service, the Trustee shall sell the above described property, then subject to the
       lien hereof, at public auction in accordance with such notice at the Courthouse door of said county where such
       real property is situated (provided where said real property is situated in more than one county, the notice to be
       posted as herein provided shall be posted at the Courthouses door of each of such counties where said real
       property is situated, and said above described and conveyed property may be sold at the courthouse door of any
       one of such counties, and the notices so posted shall designate the county where the property will be sold), on the
       first Tuesday in any month between the hours often o'clock AM and four o'clock P.M. to the highest bidder for
       cash, selling all of the property as an entirety or in such parcels as the Trustee acting may elect, and make due
       conveyance to the Purchaser or Purchasers, with general warranty binding Grantors, their heirs and assigns; and
       out of the money arising from such sale, the Trustee acting shall pay first, all the expenses of advertising the sale
       and making the conveyance, including a commission of five per cent (5%) to himself, which commission shall be
       due and owing in addition to the attorney's fees provided for in said note, and then to Beneficiary the full amount
       ofprincipal and interest, attorney's fees and other charges due and unpaid on said note and all other indebtedness
       sectired hereby, rendering the balance ofthe sales price, if any, to Grantors, their heirs or assigns; and the recilals
       in the conveyance to the Purchaser or Purchasers shall be full and conclusive evidence of the truth of the matters
       therein stated, and all prerequisites to said sale shall be presumed to have been performed, and such sale and
       conveyance shall be conclusive against Grantors, their heirs and assigns.

                 it is agreed thai in the event of a foreclosure hereunder should be commenced by the Trustee, or his
       substitute or successor, Beneficiary may at any time before the sale of said property direct the said Trustee to
       abandon the sale, and may then institute suit for the collection of said note, and for the foreclosure of this Deed of
       Trust lien or any Vendor's Lien existing in favor of Beneficiary, it is further agreed that if Beneficiary should
       institute a suit for the collection thereof, and for a foreclosure of this Deed of Trust lien or any such Vendor's
       Lien, that he may at any time before the entry of a final judgment in said suit dismiss the same, and require the
       Trustee, his substitute or successor to sell the property in accordance with the provisions of this Deed of Trust

                Beneficiary shall have the right to purchase at any sale of the property, being the highest bidder and to
       have the amount for which such property is sold credited on the debt then owing.




                                                                                 10202 Barton Field,   San Antonio, Texas 78245
Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 42 of 44


                 Beneficiary in any event is hereby authorized to appoint a substitute trustee, or a successor trustee, to act
       instead of the Trustee named herein without formality other than the designation in writing of a substitute or
       successor trustee; and the authority hereby conferred shall extend to the appointment of other successor and
       substitute trustees successively until the indebtedness hereby secured has been paid in MI, or until said property
       is sold hereunder, and each substitute and successor trustee shall succeed to all of the rights and powers of the
       original trustee named herein.

                In the event any sale is made of the above described property, or any portion thereof, under the terms of
       this Deed of Trust; Grantors, their heirs and assigns, shall forthwith upon the making of such sale surrender and
       deliver possession of the property so sold to the Purchaser at such sale, and in the event of their failure to do so
       they shall thereupon front and after the making of such sale be and continue as tenants at will of such Purchaser,
       and in the event of his thilure to surrender possession of said property upon demand, the Purchaser its successors,
       heirs or assigns, shall be entitled to institute and maintain an action for forcible detainer of said property in the
       Justice of the Peace Court in the Justice Precinct in which such property, or any part thereol is situated.

                It is agreed that the lien hereby created shall take precedence over and be a prior lien to any other lien of
       any character whether vendor's, materialmen's or mechanic's lien hereafter created on the above described
       prnperty and in the event the proceeds of the indebtedness secured hereby as set forth herein are used to pay off
       and satisl any liens heretofore existing on said property, then Beneficiary is, and shall be, subrogated to all of
       the rights, liens and remedies of the holders of the indebtedness so paid.

                It is further agreed that if Grantors, their heirs or assigns, while the owner of the hereinabove described
       property, should commit an act of bankruptcy, or authorize the tiling of a voluntary petition in bankruptcy, or
       should an act of bankruptcy be committed and involuntary proceedings instituted or threatened, or should the
       property hereinabove described be taken aver by a Receiver for Grantors, their heirs or assigns, the note
       hereinabove described shall, at the option of Beneficiary, immediately become due and payable, and the acting
       Trustee may then proceed to sell the same under the provisions of this Deed of Trust.

                 As further security for the payment of the hereinabove described indebtedness, Grantors hereby transfer,
       assign, and convey unto Beneficiary all rents issuing or to hereafter issue horn said real property, and in the event
       of any default in the payment of said note or hereunder, Beneficiary, Beneficiary's agent or representative, is
       hereby authorized, at Beneficiary's option, to collect said rents, or if such property is vacant to rent the same and
       collect the rents, and apply the same, less the reasonable costs and expenses of collection thereof, to the payment
       of said indebtedness, whether then matured or to mature in the future, and in such manner as Beneficiary may
       elect. The collection of said rents by Beneficiary shall not constitute a waiver of Beneficiary's right to accelerate
       the maturity of said indebtedness nor of his right to proceed with the enforcement of this Deed of Trust.

                It is agreed that an extension, or extensions, maybe made of the time of payment of all, or any past, of
       the indebtedness secured hereby, and that any part of the above described real property may be released from this
       lien without altering or affecting the priority of the lien created by this Deed of Trust in favor of any junior
       encumbrancer, mortgagee or purchaser, or any person acquiring an interest in the property hereby conveyed, or
       any part thereof it being the intention of the parties hereto to preserve this lien on the property herein described
       and all improvements thereon, and that maybe hereafter constructed thereon, first and superior to any liens that
       may be placed thereon, or that may be fixed, given or imposed by law thereon after the execution of this
       instrument notwithstanding any such extension of the time of payment, or the release of a portion of said property
       from this lien.

                In the event any portion of the indebtedness hereinabove described cannot be lawfully secured by this
       Deed of Trust lien on said real property, it is agreed that the first payments made on said indebtedness shall be
       applied to the discharge of that portion of said indebtedness.

                Beneficiary shall be entitled to receive any and all sums which may become payable to (Irantors for the
       condemnation of the hereinabove described real property, or any part thereof, for public or quasi-public use, or by
       virtue of private sale in lieu thereof, and any sums which may be awarded or become payable hr Grantors for
       damages caused by public woths or construction on or near the said property. All such sums are hereby assigned
       to Beneficiary, who may, after deducting therefrom all expenses actually incurred, including attorney's fees,
       release same to Grantors or apply the same to the reduction of the indebtedness hereby secured, whether then
       matured or to mature in the future, or on any money obligation hereunder, as and in such manner as Beneficiary
       may elect. Beneficiary shall not he, in any event or circumstances, liable or responsible for failure to collect; or
       exercise diligence in the collectIon of any such sums.

                Nothing herein or in said note contained shall ever entitle Beneficiary, upon the arising of any
       contingency whatsoever, to receive or collect interest in excess of the highest rate allowed by the applicable law
       on the principal indebtedness hereby secured or on any money obligation hereunder and in no event shall
       (irantors be obligated to pay interest Thereon in excess of such rate.

                To the extent allowed by applicable law, this conveyance is made for the security and enforcement of the
       payment of said indebtedness as well as any and all other sums of money which may be advanced for or loaned to
       Cirantors by the payee or other holder and owner of the above described note, herein called Beneficiary.

                If this Deed of Trust is executed by only one person or by a corporation the plural reference to Grantors
       shall be held to include the singular and all of the covenants and agreements herein undertaken to be performed
       by and the rights conferred upon the respective Grantors named herein, shall be binding upon and inure to the

                                                                                 10202 Barron Field, San Antonio, Tesas 78245
Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 43 of 44


       benefit of not only said parties respectively but also their respective heirs, executors, administrators, grantecs,
       successors and assigns.

               The indebtedness, the payment of which is hereby secured is in part payment ofthe purchase price of the
       property herein described and is also secured by vendor's lien thereon retained in deed of even date herewith to
       the undersigned, and this Deed of Trust is given as additional secunty for the payment of said indebtedness.

                It is stipulated and agreed that the lien created by this Deed of Trust is secondary and inferior to the liens
       securing those two (2) certain promissory notes described as follows: one in the original principal sum of
       $61,600.00, dated April 12, 2005, payable to the order of FIRST FRANKLIN A DIVISION OF INT. CITY
       BANK OF IN, secured by and more fully described in a Deed of Trust of even date therewith recorded in
       Volume 11336, Page 263, Real Property Records of Bexar County, Texas, and one in the original principal sum
       of $15,400.00, dated April12, 2005, payable to the order of FIRST FRANKLIN A DIVISION OF INT. CiTY
       BANK OF IN, secured by and more fully described in a Deed of Trust of even date therewith recorded in
       Volume 11336, Page 278, Real Property Records of Bexar County, Texas; which indebtednesses the Grantois
       hereto have not assumed, but which the Beneficiary herein is obligated to pay, as and when due, and as provided
       in the hereinbefore mentioned Deed, and in the event said Beneficiary fails to pay when due any installment(s)
       falling due thereon, then, so long as the Grantors are not in default in the payment of the note hereby secured, or
       in default in the performance of the covenants of this Deed of Trust, Grantors herein shall have the right to pay
       any such delinquent installment or Installments and receive credit upon the note hereby secured fur all sums so
       paid, and in such manner as the C,rantors may direct, as of the date of such payment. When the note hereby
       secured is paid in full, it shall be the obligation of Beneficiary to pay off said $61,600.00 and $15,400.00 notes
       and secure and file for record in the office of the County Clerk of Bexar County, Texas, releases of the liens
       securing same.

                 Grantors agree that in order more fully to protect Beneficiary they will deposit with Beneficiary in
       addition to the monthly payments herein required, until all sums secured by this Deed of Trust are fully paid, one-
       twelfth (1-12) of the amount (as estimated by Beneficiary at the beginning of each year) needed to pay taxes,
       insurance premiums and other charges herein assumed by Grantors that will become due and payable during the
       ensuing year. Beneficiary shall hold such deposits in trust without any allowance of interest, and shall pay all
       taxes, insurance premiums and other charges from such fund as the same become due and payable. If at any time
       the balance in said fund is insufficient to make such payments, Beneficiary shall advise Grantors of the deficiency
       and Grantors shalt, within ten (tO) days after such notice, deposit with Beneficiary such additional sums as may
       be necessary. Failure to make the monthly deposit or any supplemental deposit when demanded by Beneficiary,
       shall constitute a breach and default hereunder.

                If all or any part of the Property is sold, conveyed, leased for a period longer than three (3) years, leased
       with an option to purchase, or otherwise sold (including any contract for deed) without the prior written consent
       of the Beneficiary herein, then the Beneficiary herein at their option may declare the outstanding principal
       balance of said note, plus accrued interest, to be immediately due and payable. The creation of a subordinate lien,
       any sale thereunder, any deed under threat or order of condemnation, any conveyance solely between Grantor, the
       passage of title by mason of the death of a Grantor or by operation of law shall not be construed as a sale or
       conveyance of the Property.
                                                                         DEC 0 9      2011
                EXECUTED ON THE FOLLOWING DATE:




                                                                                                    /
                                                                              IM.FUNK

                                                   (ACKNOWLEDGEMENT)
       STATE OF TEXAS                     §
       COUNTY OF BEXAR

               This instrument was ACKNOWLEDGED beibre me, on this the_2.2.day of                        7)l7Ii&42
       20!L, by MANDI M. FUNK.


                                                            *,_____________
                                                             ,   .,:
                                                              Noa, of Texas(fI'ub Ic, State
                                                                                                    'I
       BENEFICIARY SMAILINGADDRESS:
       AFTER RECORDING RE1IJRN TO                                                     PREPARED IN ii IF OFFICE OF:
       BENEFICIARY AT:                                                               WEST & WEST AUORNEYS, P.C.
       Caren         on,o                                                                    292w Mossrock, Suite 204
       11350 W±dee1d Lane                                                                    San Antonio, Texas 78230
       San Antonio, Texas 78245


                                                                                 10202 Barren Field, San Antonio, Texas 78245
Case 5:19-cv-00327-OLG-HJB Document 1-1 Filed 04/01/19 Page 44 of 44




                        Doc# 20110230748
                          rages o
                        12/28/2011 10:31AM
                        e-Filed & e-Recorded in the
                        Official Public Records of
                              A/I LAJUIMI        Y

                        GERARD C. RICKI-IOFF
                        COUNTY CLERK
                        Fees $28.00




                        STATE OF TEXAS
                        t.tJurn y ir              it
                       This is to Certify that this document
                       was e-FILED and e-RECORDED in the Official
                       Public Records of Bexar County, Texas
                        oilLi lib UdLO   dl IU   (II   110 bLUI I   IJ0U U 101001 I.
                                 10:31AM
                        12/28/2011
                        COUNTY CLERK, BEXAR COUNTY TEXAS
